              Case 18-50385-KG        Doc 59     Filed 01/31/19    Page 1 of 46



                   IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF DELAWARE

In re:                                                 )   Chapter 7
                                                       )
W.J. BRADLEY MORTGAGE CAPITAL,                         )   Case No. 16-11049 (KG)
LLC, et al.,                                           )   (Jointly Administered)
                                                       )
                     Debtors.                          )
GEORGE L. MILLER, Chapter 7 Trustee                    )
for the jointly administered Chapter 7                 )
bankruptcy estates of W.J. Bradley                     )
Company Merchant Partners 2003-SEED,                   )
LLC, W.J. Bradley Mortgage Capital, LLC,               )
W.J. Bradley Corporate Services, LLC, W.J.             )
Bradley Financial Services, LLC, and WJB               )
Mortgage Services, LLC,                                )
                                                       )
                      Plaintiff,                       )   Adv. Pro. No. 18-50385 (KG)
                                                       )
              v.                                       )
                                                       )
WILLIAM J. BRADLEY, JOSEPH A.                          )
CAMBI, ARTHUR S. DEMOULAS,                             )
GERARD LEVINS, AUDREY KIRDAR,                          )
DANIEL BARUCH, HOWARD                                  )
MICHALSKI, ASD MERCHANT                                )
PARTNERS LLC, SPRINGFIELD                              )
CAPITAL, LLC, ARTHUR S. DEMOULAS                       )
CONTINUATION TRUST, ARTHUR S.                          )
DEMOULAS 2012 TRUST, and PETER                         )
PICKNELLY,                                             )
                                                       )
                      Defendants.                      )   Re: Adv. Dkt. No. 20, 22, 24, 26


                               MEMORANDUM OPINION 1




         The Trustee has demanded a trial by jury and does not consent to the Court’s entry of a
         1

final judgment. However, in deciding a motion to dismiss, the Court is not required to state
findings of fact or conclusions of law. Bankr. R. 52(a)(3).
             Case 18-50385-KG       Doc 59    Filed 01/31/19    Page 2 of 46



                      Counsel for George L. Miller, Chapter 7 Trustee

GELLERT SCALI BUSENKELL                       KAUFMAN, COREN & RESS, P.C.
& BROWN LLC                                   Stephen M. Coren, Esquire
Ronald S. Gellert, Esquire                    Benjamin M. Mather, Esquire
1201 N. Orange Street, 3rd Floor              Francis X. Lane, Esquire
Wilmington, DE 19801                          Two Commerce Square, Suite 3900
(302)425-5806                                 2001 Market Street
                                              Philadelphia, PA 19103
                                              (215)735-8700

Counsel for Defendants William J. Bradley,    Counsel for Defendants Gerard Levins
Daniel Baruch and Howard Michalski            and Audrey Kirdar

MORRIS, NICHOLS, ARSHT                        PEPPER HAMILTON LLP
& TUNNELL LLP                                 M. Duncan Grant, Esquire
Kenneth J. Nachbar, Esquire                   Henry Jaffe, Esquire
Curtis S. Miller, Esquire                     Christopher B. Chuff, Esquire
Daniel T. Menken, Esquire                     Ellis Herington, Esquire
Matthew O. Talmo, Esquire                     1313 Market Street
1201 N. Market St.                            PO Box 1709
Wilmington, DE 19801                          Wilmington, DE 19899
(302)351-7412                                 (302)777-6500


Counsel to Defendant, Springfield Capital, LLC and Joseph A. Cambi

CROSS & SIMON, LLC
Christopher P. Simon, Esquire
Kevin S. Mann, Esquire
1105 North Market Street, Suite 901
Wilmington, DE 19801
(302)777-4200
             Case 18-50385-KG       Doc 59       Filed 01/31/19   Page 3 of 46



                                   INTRODUCTION

      George L. Miller, in his capacity as Chapter 7 trustee (the “Plaintiff” or “Trustee”),

brought this adversary proceeding against former managers, officers and members of

debtors W.J. Bradley Company Merchant Partners 2003-SEED (“WJB SEED”), W.J.

Bradley Mortgage Capital, LLC (“WJB Mortgage Capital”), W.J. Bradley Corporate

Services, LLC (“WJB Corporate Services”), W.J. Bradley Financial Services, LLC (“WJB

Financial Services”), and WJB Mortgage Services, LLC (“WJB Mortgage Services,” and

collectively, the “Debtors”). The management of the Debtors included William J. Bradley

(“Bradley”), Joseph A. Cambi (“Cambi”), Arthur S. Demoulas (“Demoulas”), Gerard

Levins (“Levins”), Audrey Kirdar (“Kirdar”), Daniel Baruch (“Baruch”), Howard

Michalski (“Michalski”), and Peter Picknelly (“Picknelly”). The Trustee additionally

brought this action against several entities affiliated with certain of the former managers

and officers, including ASD Merchant Partners, LLC (“ASD”), Springfield Capital, LLC

(“Springfield”), Arthur S. Demoulas Continuation Trust (“ASD Continuation Trust”),

and Arthur S. Demoulas 2012 Trust (“ASD 2012 Trust,” and collectively with all the non-

Debtor parties, the “Defendants”). The Trustee claims that through various fraudulent

and preferential transfers, the Defendants exhausted the Debtors’ assets and drove the

company into insolvency for their own benefit and in breach of their fiduciary duties.

      Defendants moved to dismiss the nine-count complaint (the “Complaint”)

pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, made applicable by

Bankruptcy Rule 7012 (the “Motion” or “Motions”). There are four Motions on behalf of

the Defendants.

                                             1
               Case 18-50385-KG       Doc 59       Filed 01/31/19   Page 4 of 46



                                      JURISDICTION

       The Court has jurisdiction over this adversary proceeding pursuant to 28 U.S.C.

§§ 157 and 1334. Venue in the District of Delaware is proper pursuant to 28 U.S.C. §§ 1408

and 1409. The avoidance and preference claims are core proceedings under 28 U.S.C.

§ 157(b)(2)(F) and (H). The claims of breaches of fiduciary duties, aiding and abetting,

unjust enrichment and corporate waste are non-core claims. They do not fall within

§ 157(b)(2). See also Official Comm. of Unsecured Creditors v. Yucaipa American Alliance Fund

I, L.P. (In re Allied System Holdings, Inc.). 524 B.R. 598, 605-06 (Bankr. D. Del. 2015) (“The

Court concludes that the claims . . . for breach of fiduciary duty constitute non-core,

related to proceedings . . . . “).

                                          FACTS 2

       The Debtors were founded between 1999 and 2003 and operated as residential

mortgage lenders and servicing companies. Compl. ¶¶ 8, 21. In 2007 and 2008, as a result

of the housing crisis, the Debtors entered a restructuring process, during which ASD,

which Defendant Demoulas owned, acquired a 65% controlling interest in the Debtors.

Compl. ¶ 21. After ASD’s acquisition, Bradley, the President and Chief Executive Officer

of the Debtors and a member of the Debtors’ Board of Managers (the “Board”), and

Cambi, the Chairman of the Board, shared control of the Debtors with Demoulas, a

member of the Board and the Manager of ASD. Compl. ¶¶ 9-11, 21. Bradley and Cambi




       2 For purposes of ruling on the Motions, the Court “must accept all of the [C]omplaint’s
well-pleaded facts as true, but may disregard any legal conclusions.” Fowler v. UMPC Shadyside,
578 F.3d 203, 210-11 (3d Cir. 2009).
                                               2
             Case 18-50385-KG      Doc 59       Filed 01/31/19   Page 5 of 46



regretted losing control of the Debtors and entering into a partnership with Demoulas.

Compl. ¶¶ 23-25.

      A.     The Redemption Transaction

      In 2014, Demoulas decided to sell his interest in the Debtors. Compl. ¶ 26. The

Board proposed a transaction in which Demoulas would sell his interest to the Blackstone

Group (“Blackstone”). Compl. ¶ 27. Blackstone rejected the deal in January 2015,

expressing concerns with the Debtors’ high costs, limited growth capabilities and

ownership. Compl. ¶ 28. The collapse of the Blackstone deal was of great concern to

Bradley and Cambi. Compl. ¶ 29.

      Around February 2015, Bradley and Cambi discussed the possibility of Bradley,

Cambi or the Debtors buying Demoulas’s interest. Compl. ¶¶ 31-32. Demoulas agreed to

sell his interest to Cambi for $25 million. Compl. ¶ 32. Bradley, Cambi, and Demoulas

initially structured the transaction so that Springfield, a limited liability company

(“LLC”) controlled by Cambi, would purchase ASD’s 65% interest in the Debtors for $25

million. Compl. ¶ 37. On April 2, 2015, Springfield, ASD, and the Debtors entered into

the Membership Interest Purchase Agreement (“MIPA”), which detailed the transaction’s

terms. Compl. ¶ 37.

      During the course of negotiating the MIPA, the Board received legal advice and a

presentation from Houlihan Lokey regarding the value of the Debtors. Compl. ¶¶ 40-42.

In March 2015, Houlihan Lokey valued the Debtors at about $26.6 million. Compl. ¶ 41.

Based on this valuation, ASD’s 65% interest was worth just over $17 million. Compl. ¶

41. Bradley wrote an email to the Debtors’ attorneys on September 3, 2015, which

                                            3
              Case 18-50385-KG         Doc 59       Filed 01/31/19   Page 6 of 46



discussed the Debtors’ ability to redeem ASD’s 65% interest if Springfield failed to secure

funding for the transaction:

       I don’t believe that the ASD stock is worth more than $17.55M. [Cambi]
       agreed to offer $25M because he believed [Demoulas] wouldn’t take less.
       There is no way that this [B]oard, based on [Houlihan Lokey’s valuation],
       should approve the [Debtors] signing up for liability on [the] transaction.

Compl. ¶ 42. Bradley shared a similarly worded email with Cambi and his attorneys on

September 6, 2015:

       In no case could the company’s balance sheet support a financing for $25M.
       . . . If Springfield felt it could come over the top with it’s [sic] own
       contribution . . . that is certainly it’s [sic] right . . . . But for the company to
       represent it could achieve a price that far over market . . . is . . . an obnoxious
       proposition.

Compl. ¶ 46. The parties negotiated the deal between Springfield and ASD for eight

months, but the deal never closed. Compl. ¶ 44.

       After the Springfield-ASD deal collapsed in September 2015, the Debtors decided

to redeem ASD’s entire membership interest (the “Redemption Transaction”). Compl. ¶¶

44-46. Despite ongoing negotiations between Bradley, Cambi, and Demoulas, the price

for the Redemption Transaction remained set at the $25 million purchase price proposed

for the Springfield-ASD transaction. Compl. ¶¶ 44-45, 55. Bradley provided updates on

the negotiations to all the Board members through email. Compl. ¶ 50. Levins and Kirdar,

who ASD appointed to the Board, did not question the redemption price. Compl. ¶ 73.

Yet, Cambi remarked on November 10, 2015, that the Debtors were “putting every penny

on the line getting ASD” the $25 million. Compl. ¶ 48. Baruch and Michalski, the Chief

Operating Officer and Executive Managing Director of the Debtors, respectively, did not


                                                4
             Case 18-50385-KG       Doc 59       Filed 01/31/19   Page 7 of 46



intervene in the negotiations. Compl. ¶ 70.         The Board approved the Redemption

Transaction, which closed on December 9, 2015. Compl. ¶¶ 51, 55.

       Pursuant to the Redemption Transaction, WJB SEED transferred a total of $25

million in five separate transactions to Demoulas, the ASD Continuation Trust, and the

ASD 2012 Trust on December 9, 2015. Compl. ¶¶ 55-56. WJB SEED funded the

Redemption Transaction by using $16 million of the Debtors’ capital and a $9 million

“capital contribution” from Springfield. See Pl.’s Opp’n to Defs.’ Mots. 25;

Bradley/Baruch/Michalski Br. 20-21.      The Redemption Transaction also included a

Waiver and Mutual Release, which released various claims in connection with the

Redemption Transaction. Compl. ¶¶ 57-58.

       Shortly after the Redemption Transaction closed, the Debtors’ financial condition

rapidly and severely deteriorated. Compl. ¶ 61. The Debtors were thinly capitalized prior

to the Redemption Transaction, and the use of corporate assets to fund the redemption

left the Debtors with limited cash to operate. Compl. ¶¶ 48, 61. On December 29, 2015,

less than one month after the Redemption Transaction, Cambi and Bradley started

discussing methods to conceal the Debtors’ cash problems. Compl. ¶¶ 62-63. By January

2016, the Debtors had “virtually no cash flow” and were “in the midst of collapsing.”

Compl. ¶¶ 66-67. Thus, the Debtors filed for Chapter 7 bankruptcy on April 28, 2016 (the

“Petition Date”). The filing was for liquidation, not restructuring.

       B.     Other Transactions

       Several transfers, in addition to the transfers associated with the Redemption

Transaction, occurred prior to the Petition Date.

                                             5
                Case 18-50385-KG        Doc 59       Filed 01/31/19   Page 8 of 46



                 1.     Board Fees to Demoulas and Cambi

       The Debtors paid board fees to Demoulas and Cambi in the two years prior to the

Petition Date. Compl. Ex. B-C. On October 1, 2012, the Board raised the annual board fees

of Demoulas and Cambi from $60,000 to $250,000. Compl. ¶ 80. Then in 2013, Demoulas

and Cambi received an additional annual board fee increase from $250,000 to $750,000.

Compl. ¶ 81. Thus, from June 2014 to October 2015, the Debtors paid Demoulas and

Cambi $187,500 in quarterly fees, for a total of $1,312,500 each (the “Board Fees”). Compl.

Ex. B-C. Cambi said the Board Fees were “absolutely essential” for him “to live the

lifestyle he wished to live.” Compl. ¶ 82.

                 2.     Bonuses Provided to Levins and Kirdar

       On October 1, 2015, the Debtors paid Kirdar and Levins each a bonus of $86,250

for their work on the Redemption Transaction (the “Kirdar Bonus” and the “Levins

Bonus,” respectively). Compl. ¶ 88. As members of the Board, Levins and Kirdar received

information about the negotiations involving the Redemption Transaction. Compl. ¶¶ 50,

85. However, Levins and Kirdar never participated in the negotiations and did not

question the $25 million redemption price. Compl. ¶¶ 73, 85.

                 3.     Coupon Payments to Springfield and Picknelly

       During the two years prior to the Petition Date, Springfield received monthly cash

dividends of $71,875 from WJB Mortgage Capital and WJB SEED (the “Springfield

Coupon Payments”). 3 Compl. ¶ 90. The monthly dividend payments started in May 2014




       3   The dividend in January 2016 totaled $25,972.22. Compl. Ex. D.
                                                 6
              Case 18-50385-KG      Doc 59       Filed 01/31/19   Page 9 of 46



and ended in February 2016. 4 Compl. §§ 90, 91, Ex. D. The Springfield Coupon Payments

totaled $1,463,472.22. Id.

       WJB Mortgage Capital and WJB SEED also paid Picknelly monthly cash dividends

of $7,500 during the two-year period prior to the Petition Date (the “Picknelly Coupon

Payments”). 5 Compl. ¶ 92. The Debtors transferred the first monthly dividend in May

2014 and the last in March 2016. 6 Compl. Ex. E. The Picknelly Coupon Payments totaled

$165,833. Compl. § 92, Ex. E.

              4.     Loan Payments to Springfield

       The Debtors made numerous transfers to Springfield as payment of principal and

interest on loans Springfield made (collectively, the “Springfield Loan Payments”).

Compl. ¶ 93. The transfers occurred within one year of the Petition Date and totaled

$5,268,575.35. Compl. ¶ 93. The Springfield Loan Payments are listed below:

       •      Springfield advanced a $3 million loan on February 3, 2015 ($750,000) and
              March 2, 2015 ($2.25 million). Compl. ¶ 94. The Debtors repaid the principal
              of $3 million on June 16, 2015, and made monthly interest payments from
              April 2015 to July 2015 totaling $86,301.37. Compl. ¶ 94.

       •      Springfield loaned $1.9 million on April 3, 2015 ($400,000) and April 23,
              2015 ($1.5 million). Compl. ¶ 95. The Debtors repaid the principal of $1.9
              million on June 16, 2015, and made monthly interest payments from May
              2015 to July 2015 totaling $32,273.97. Compl. ¶ 95.

       •      Springfield exchanged Class D Units for a $1.85 million note on December
              9, 2015. Compl. ¶ 96. The Debtors never repaid the principal, but paid
              interest on January 15, 2016 in the amount of $11,150.68. Compl. ¶ 96.



       4 The Debtors did not pay a dividend in December 2015. Compl. Ex. D.
       5 The dividend in March 2016 totaled $8,333. Compl. Ex. E.
       6 The Debtors did not pay a dividend in December 2015 and February 2016, and paid two

dividends in January 2016. Compl. Ex. E.
                                             7
            Case 18-50385-KG      Doc 59   Filed 01/31/19   Page 10 of 46



      •      Cambi advanced $250,000 to the Debtors on January 25, 2016, and the
             Debtors transferred $250,000 to Springfield on February 1, 2016. Compl. ¶
             97.

             5.     Payments of Dividends to Members

      On April 12, 2013, WJB SEED paid the following dividends: $1,114,419.70 to

Demoulas; $459,056.86 to Springfield; $45,183.38 to Bradley; and $9,676.47 to Picknelly

(the “April 2013 Member Distributions”). Compl. ¶ 99. The Board approved these

distributions on March 21, 2013. Compl. ¶ 100.

      C.     The Operating Agreement

      The Operating Agreement of WJB SEED (the “Operating Agreement”) provides

that “[t]he management of the business and affairs of the Company shall generally be

vested in a board . . . of . . . Managers (as such term is defined in the Act).” Fourth

Amended and Restated Operating Agreement of W.J. Bradley Company Merchant

Partners 2003-SEED, LLC, § 7.2(a). The Operating Agreement defines the duties of the

Managers as follows:

      Duties of Manager. A Manager shall perform his or her duties as a
      Manager in good faith, in a manner he or she reasonably believes to be in
      the best interests of the Company and with such care as an ordinarily
      prudent person in a like position would use under similar circumstances.
      Notwithstanding any contrary provisions contained herein, if a Manager
      performs his or her duties without gross negligence or willful
      misconduct, then he or she shall not have any liability by reason of being
      or having been Manager of the Company. A Manager shall be entitled to
      rely in good faith upon the records of the Company and upon such
      information, opinions, reports or statements as such Managers deem
      appropriate or of those persons or groups as are specified in the Act.
      (Emphasis supplied.)




                                           8
             Case 18-50385-KG       Doc 59    Filed 01/31/19   Page 11 of 46



Id. § 7.2(e). Further, the Operating Agreement limits the Managers’ liability:

       Exculpation and Indemnification. No Manager or officer of the Company
       shall be liable to any other Manager, officer, the Company or any other
       Member for any act, failure to act or error of judgement related to the
       Company, unless due to such Person’s willful misconduct or gross
       negligence. The Company shall indemnify and hold harmless each
       Manager and officer of the Company from and against any personal loss,
       liability, damage, or expense incurred as a result of any such act, failure to
       act or error of judgment related to the Company, to the fullest extent
       permitted by applicable law, unless such loss, liability, damage, or
       expense results from the Manager’s or officer’s willful misconduct or
       gross negligence. Indemnification hereunder shall include all reasonable
       expenses incurred, including reasonable expenses incurred, including
       reasonable legal and other professional fees and expenses, which shall be
       solely the debts, obligations and liabilities of the Company, and no Manager
       or officer shall be obligated personally for any such debt, obligation or
       liability by reason of his or her acting as a Manager or officer of the
       Company. Any repeal or modification of the Section 7.2(k) shall not
       adversely affect any right or protection of a Manager or officer existing at
       the time of such repeal or modification. (Emphasis supplied.)

Id. § 7.2(k). The Operating Agreement also provides for officers, but does not contain their

duties. Id. art. VIII. Thus, management of WJB SEED is protected from common liability

but not gross negligence or willful misconduct.

                               STANDARD OF REVIEW

       Rule 12(b)(6) provides for dismissal for “failure to state a claim upon which relief

can be granted.” Rule 12(b)(6) is inextricably linked to Federal Rule of Civil Procedure

8(a)(2) (“Rule 8(a)(2)”), which provides that “[a] pleading that states a claim for relief

must contain . . . a short and plain statement of the claim showing that the pleader is

entitled to relief.” Over a decade ago, in its seminal Twombly decision, the Supreme Court

ushered in the modern era of notice pleading under Rule 8(a)(2). The Court observed that

“[w]hile a complaint attacked by a Rule 12(b)(6) motion to dismiss does not need detailed

                                             9
             Case 18-50385-KG         Doc 59    Filed 01/31/19    Page 12 of 46



factual allegations, a plaintiff’s obligations to provide the ‘grounds’ of his ‘entitle[ment]

to relief’ requires more than labels and conclusions, and a formulaic recitation of the

elements of a cause of action will not do.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555

(2007) (citations omitted). The Twombly standard is one of “plausibility” and not

“probability” - “it simply calls for enough fact to raise a reasonable expectation that

discovery will reveal evidence of” the necessary element. Id. at 556.

       The Supreme Court again addressed the Rule 8(a)(2) notice pleading standard in

its Iqbal decision. See Ashcroft v. Iqbal, 556 U.S. 662, 677-79 (2009). The Iqbal decision

clarifies that the Twombly plausibility standard applies to all civil suits filed in federal

courts and identifies two “working principles” underlying the Twombly decision. Id. at

678. “First, the tenet that a court must accept as true all of the allegations contained in a

complaint is inapplicable to legal conclusions. Threadbare recitals of the elements of a

cause of action, supported by mere conclusory statements, do not suffice.” Id. (citation

omitted). “Second, only a complaint that states a plausible claim for relief survives a

motion to dismiss. Determining whether a complaint states a plausible claim for relief

will . . . be a context-specific task that requires the reviewing court to draw on its judicial

experience and common sense.” Id. at 679 (citation omitted).

       The United States Court of Appeals for the Third Circuit synthesized the preceding

authorities in its Fowler decision:

                      [A]fter Iqbal, when presented with a motion to dismiss
              for failure to state a claim, district courts should conduct a
              two-part analysis. First, the factual and legal elements of a
              claim should be separated. The District Court must accept all
              of the complaint’s well-pleaded facts as true but may

                                               10
             Case 18-50385-KG      Doc 59    Filed 01/31/19    Page 13 of 46



             disregard any legal conclusions. Second, a District Court must
             then determine whether the facts alleged in the complaint are
             sufficient to show that the plaintiff has a “plausible claim for
             relief.” In other words, a complaint must do more than allege
             the plaintiff’s entitlement to relief. A complaint has to “show”
             such an entitlement with its facts. As the Supreme Court
             instructed in Iqbal, “[w]here the well-pleaded facts do not
             permit the court to infer more than the mere possibility of
             misconduct, the complaint has alleged—but it has not
             ‘show[n]’—‘that the pleader is entitled to relief.’” This
             “plausibility” determination will be “a context-specific task
             that requires the reviewing court to draw on its judicial
             experience and common sense.”

Fowler v. UMPC Shadyside, 578 F.3d 203, 210-11 (3d Cir. 2009) (citations omitted). With

these principles in mind, the Court will proceed with its analysis of the Defendants’

motions to dismiss.

                                     DISCUSSION


First Claim – Breaches of Fiduciary Duties

                           A.     Generally – Duty of Loyalty

      The Trustee alleges breaches of fiduciary duties against Defendants Bradley,

Cambi, Demoulas, Levins, Kirdar, Baruch and Michalski, who all seek the dismissal of

these claims except Defendant Demoulas. The Trustee alleges that the Defendants, as

either an Officer and/or Manager of the Debtors, each owed a fiduciary duty of care,

good faith and loyalty to the Debtors and they breached those duties.

      The Trustee must plead sufficient facts showing both the existence of a fiduciary

duty and that the fiduciary breached that duty. Beskrone v. OpenGate Capital Grp. (In re

PennySaver USA Publ’g, LLC), 587 B.R. 445, 463-64 (Bankr. D. Del. 2018). Delaware law is

clear that officers, directors, and managers owe a company they serve the traditional triad
                                            11
               Case 18-50385-KG          Doc 59     Filed 01/31/19      Page 14 of 46



duties of care, loyalty and good faith. Official Comm. of Unsecured Creditors of Fedders N.

Am., Inc. v. Goldman Sachs Credit Partners, L.P. (In re Fedders N. Am., Inc.), 405 B.R. 527, 539

(Bankr. D. Del. 2009) (citing Malone v. Brincat, 722 A.2d 5, 10 (Del. 1998)). The duty of care

is the duty to act on an informed basis. Burtch v. Huston (In re USDigital, Inc.), 443 B.R. 22,

41 (citing Cede & Co. v. Technicolor, Inc., 634 A.2d 345, 361 (Del. 1993)). A breach of the

duty of care requires proving gross negligence. In re Fedders N. Am., Inc., 405 B.R. at 527;

see also Cargill, Inc. v. JWH Special Circumstance LLC, 959 A.2d 1096, 1113 (Del. Ch. 2008)

(“[A] corporate director is only considered to have breached his duty of care in instances

of gross negligence.”) (quoting Cinerama, Inc. v. Technicolor, Inc., 663 A.2d 1134, 1148

(1994)). Gross negligence “generally requires that officers, directors, and managers fail to

inform themselves fully and in a deliberate manner.” In re Fedders N. Am., Inc., 405 B.R.

at 527 (citing Cede & Co., 634 A.2d at 368).

       The duty of loyalty 7 “mandates that the best interests of the corporation and its

shareholders takes precedence over any interest possessed by a director, officer, or

controlling shareholder and not shared by stockholders generally.” Id. at 540 (quoting

Cede & Co., 634 A.2d at 361). A sufficiently pled claim for breach of the duty of loyalty

requires plaintiff to “allege facts showing that a self-interested transaction occurred, and




       7  The duty of good faith is a subsidiary element incorporated into the duty of loyalty. In
re Fedders N. Am., Inc., 405 B.R. at 540 (citing Stone v. Ritter, 911 A.2d 362, 370 (Del. 2006)). The
duty to act in good faith “requires conduct that is qualitatively different from, and more culpable
than, the conduct giving rise to a violation of the fiduciary duty of care.” Id. (citing Stone, 911 A.2d
at 369). The Trustee only mentions and defines the duty of good faith but does not allege specific
facts distinct from the breach of the duty of care. Thus, the Court will not expound on but only
cursorily acknowledge this third triad.
                                                  12
              Case 18-50385-KG        Doc 59    Filed 01/31/19     Page 15 of 46



that the transaction was unfair to the plaintiffs.” Id. (citing Joyce v. Cuccia, 1997 WL 257448,

at *5 (Del. Ch. May 14, 1997)).

                              B.      Business Judgment Rule

       In analyzing breach of fiduciary claims, Delaware courts generally apply the

business judgment rule, which is the default standard of review. Id. (citing Reis v. Hazelett

Strip-Casting Corp., 28 A.3d 442, 457 (Del. Ch. 2011)). The business judgment rule is a

“powerful presumption in favor of actions taken by the directors in that a decision made

by a loyal and informed board will not be overturned by the courts” unless there is no

rational business purpose. Id. (quoting Cede & Co., 634 A.2d at 361 (Del. 1993)).

       The business judgment rule is an affirmative defense and should not be considered

at the motion to dismiss juncture. Stanziale v. Nachtomi (In re Tower Air, Inc.), 416 F.3d 229,

238 (3d Cir. 2005). However, an exception exists if the issue appears on the face of the

complaint. ALA, Inc. v. CCAIR, Inc., 29 F.3d 855, 859 (3d Cir. 1994). To survive a motion

to dismiss when the issue appears within the complaint itself, the plaintiff must “plead

around the business judgment rule” to show it is inapplicable. Joseph v. Frank (In re Troll

Commc’ns), 385 B.R. 110, 118 (Bankr. D. Del. 2008) (quoting In re Tower Air, 416 F.3d at

238). The plaintiff bears the burden of showing the business judgment rule is inapplicable.

In re HH Liquidation, LLC, 590 B.R. at 272 (citing Solomon v. Armstrong, 747 A.2d 1098, 1111-

12 (Del. Ch. 1999)). This is a “near-Herculean task,” id. (quoting In re Tower Air, Inc., 416

F.3d at 238), and thus “an uphill battle.” Id. (quoting In re Crimson Expl. Inc. S’holder Litig.,

2014 WL 5449419, at *9 (Del. Ch. Oct. 24, 2014)). A plaintiff can rebut the rule by showing

that the fiduciaries “in reaching [their] challenged decision, violated any one of [the] triad

                                               13
              Case 18-50385-KG        Doc 59    Filed 01/31/19      Page 16 of 46



of fiduciary duties: due care, loyalty, or good faith.” In re Troll Commc’ns, 385 B.R. at 118

(citing Emerald Partners v. Berlin, 787 A.2d 85, 91 (Del. 2001)).

                           C.      Applying the Facts to the Law

       In deciding a motion to dismiss, courts generally only consider the allegations

contained in the complaint, exhibits attached thereto, and matters of public record.

Schmidt v. Skolas, 770 F.3d 241, 249 (3d Cir. 2014) (citing Pension Benefit Guar. Corp. v. White

Consol. Indus., Inc., 998 F.2d 1192, 1196 (3d Cir. 1993)). An exception exists for a

“‘document integral to or explicitly relied upon in the complaint’ . . . ‘without converting

the motion to dismiss into one for summary judgment.’” Schmidt, 770 F.3d at 249 (quoting

In re Burlington Coat Factory Sec. Litig., 114 F.3d 1410, 1426 (3d Cir. 1997)). “‘The rationale

underlying this exception is that the primary problem raised by looking to documents

outside the complaint—lack of notice to the plaintiff—is dissipated [w]here the plaintiff

has actual notice . . . and has relied upon these documents in framing the complaint.’” Id.

(quoting In re Burlington Coat Factory Sec. Litig., 114 F.3d at 1426). It is important to note

that the critical analysis lies in “whether the claims in the complaint are ‘based’ on an

extrinsic document and not merely whether the extrinsic document was explicitly cited.”

Id. (quoting In re Burlington Coat Factory Sec. Litig., 114 F.3d at 1426).

       Here, the Complaint adequately alleged that each Defendant was either an Officer

or Manager of the Debtors at the time of the Redemption Transaction. The Complaint

alleges that Defendants Bradley and Cambi breached their duty of loyalty because they

were motivated to close the Redemption Transaction to remove Defendant Demoulas

from the Board rather than to advance the Debtors’ best interests; Defendant Cambi also

                                               14
             Case 18-50385-KG       Doc 59    Filed 01/31/19    Page 17 of 46



approved and accepted Board Fees. The Complaint alleges that Defendants Levins and

Kirdar breached their duty of loyalty by abdicating their managerial responsibilities by

rubberstamping the Redemption Transaction and accepting their bonuses. The

Complaint also alleges that Defendant Baruch and Michalski breached their duty of

loyalty by failing to take affirmative action ensuring that the Redemption Transaction

was in the Debtors’ best interests. The Complaint asserts that the Defendants breached

the duty of care through their gross negligence in negotiating and approving the

Redemption Transaction. Indeed, the very facts alleged give rise to the highly plausible

claim that Defendants breached their duties of care.

       The Redemption Transaction closed on December 9, 2015. Within a month, the

Debtors lacked sufficient cash flow and were “in the midst of collapsing.” Compl. ¶¶ 66-

67. Less than five months later, the Debtors filed for relief under Chapter 7. The

allegations in the Complaint make it plausible for the Court to infer that all the

Defendants seeking dismissal may have breached their fiduciary duties.

       The Trustee alleges that Houlihan Lokey’s March 2015 valuation of the Debtors

was $26.6 million, and that ASD’s 65% interest which the Defendants sought to buy out

was worth about $17 million. Compl. ¶ 41. The Trustee further alleges that on September

6, 2015, Defendant Bradley sent an email to Defendant Cambi and their attorneys writing

inter alia that “[i]n no case could the company’s balance sheet support a financing for

$25M. . . . [I]n no way should [the company] ever approve a transaction that is almost

over 40% higher than market and well beyond the capability of it’s [sic] own balance

sheet. If Springfield felt it could come over the top with it’s [sic] own contribution beyond

                                             15
               Case 18-50385-KG         Doc 59    Filed 01/31/19   Page 18 of 46



what the company could be levered [sic] for – that is certainly it’s [sic] right to agree to

that price . . . .” Compl. ¶ 46.

       The Defendants argue that the Debtors only paid $16 million of the $25 million

purchase price, while Springfield provided the $9 million balance. If this is true, then the

Debtors only paid $16 million for ASD’s 65% interest worth about $17 million. Yet, the

Complaint shows that the entire $25 million was transferred by WJB SEED. Compl. ¶ 56.

The Trustee sufficiently pled facts showing that a Debtor entity paid $25 million for an

interest worth $17 million. Further discovery is necessary to determine the source of the

$25 million.

       Here, the Trustee raised the business judgment rule in the Complaint (at

paragraph 113) stating “Defendants are not entitled to the protection of the ‘business

judgment rule’ because the facts, as pleaded, demonstrate that they were not

disinterested, and that they breached their duties of loyalty, care and good faith, and

engaged in willful misconduct.” The Trustee sufficiently pled around the business

judgment rule by specifically alleging facts showing how each of the Defendants may

have been grossly negligent and/or acted with willful misconduct. After the Redemption

Transaction, the Debtors became cashflow insolvent within a month and sought

liquidation within five months. Such a result reverberates in gross negligence.

                         D.        Limitations – Operating Agreement

       It is the case that “[c]ourts recognize contractual agreements where the fiduciary

duties have been limited.” Official Comm. of Unsecured Creditors of HH Liquidation, LLC v.

Comvest Grp. Holdings, LLC et al. (In re HH Liquidation, LLC), 590 B.R. 211, 272 (Bankr. D.

                                                 16
             Case 18-50385-KG        Doc 59    Filed 01/31/19    Page 19 of 46



Del. 2018) (citing Ross Holding & Mgmt. Co. v. Advance Realty Grp., LLC, 2014 WL 4374261,

at *12 (Del. Ch. Sept. 4, 2014)). When such an agreement exists, the traditional triad of

fiduciary duties are typically relegated to an operating agreement where the Debtors are

organized as LLCs. Under Delaware law, members of a LLC may adopt an exculpatory

provision in their operating agreement limiting “‘any and all liabilities for breach . . . of

duties (including fiduciary duties)’ with the exception of ‘any act or omission that

constitutes a bad faith violation of the implied contractual covenant of good faith and fair

dealing.’” In re HH Liquidation, LLC, 590 B.R. at 272 (citing 6 Del. C. § 18-1101(e)). While

exculpatory provisions may immunize directors, officers and managers from liability on

duty of care claims, they do not for the breach of the duty of loyalty or good faith claims.

Id. (citing Stone, 911 A.2d at 369-70).

       The Debtors’ LLC Operating Agreement was not attached to the Complaint as an

exhibit nor is it a public record. However, the Operating Agreement was cited in the

Complaint (at paragraph 72). At first glance is the Schmidt problem because the Trustee’s

claims are not based on an extrinsic document—the Operating Agreement. Instead, the

Operating Agreement was merely cited once in reference to facts not relevant here. In

Schmidt, the Third Circuit explained that “the justification for the integral documents

exception is that it is not unfair to hold a plaintiff accountable for the contents of

documents it must have used in framing its complaint, nor should a plaintiff be able to

evade accountability for such documents simply by not attaching them to his complaint.”

Schmidt, 770 F.3d at 250 (citing In re Burlington Coat Factory Sec. Litig., 114 F.3d at 1426))

(emphasis added). The Third Circuit dealt with defendants who attached different kinds

                                              17
             Case 18-50385-KG        Doc 59    Filed 01/31/19    Page 20 of 46



of documents to their motion to dismiss and argued that they contained information

necessary to ascertain plaintiff’s injury. Id. at 249-50. The Third Circuit acknowledged that

while that may be true, the documents could not be considered at the motion to dismiss

stage because they were not integral to the complaint. Id. That is, the complaint was not

based on the documents. Id.

       In Stanziale Jr. v. CopperCom (In re Conex Holdings, LLC), 518 B.R. 792 (Bank. D. Del.

2014), the court held that it could consider the “Operating Agreements of Conex and

Holdings annexed to the Motion to Dismiss and still treat the matter under the Fed. R.

Civ. P. 12(b)(6) standard because [they] fall within the Third Circuit’s ‘integral exception’

doctrine.” Id. at 804. The court found that the operating agreements were integral to the

complaint because the trustee explicitly relied on them to allege “that Conex and

Holdings are single member LLCs and were disregarded entities for federal income tax

purposes.” Id. This information was contained in the operating agreements. Id. On the

integral documents exception issue, this Court found that in accepting the Complaint’s

allegations as true, “the Trustee has failed to allege sufficient facts to support a claim for

breach of the implied covenant of good faith and fair dealing because the Operating

Agreements and federal income tax law permit the exact conduct of which the Trustee

complains.” Id. at 805. Moreover, the “trustee is presumably on notice of the Operating

Agreements by virtue of being the trustee of the Debtors’ estates.” Id. at 804 n.66.

       Here, the Operating Agreement is a document integral to the Complaint. The

Complaint alleges breaches of fiduciary duties. As an officer or manager of a LLC, the

Defendants’ fiduciary duties are governed by the Operating Agreement. Thus, a

                                              18
             Case 18-50385-KG      Doc 59    Filed 01/31/19    Page 21 of 46



director’s, officer’s or manager’s fiduciary duties may be contained in the Operating

Agreement and so the Operating Agreement should be the point of departure for a

Trustee claiming breaches of fiduciary duties. If no exculpatory clauses exist, the Trustee

should then look to the traditional triad duties. In drafting the Complaint, the Trustee

knew the Debtors were LLCs. See Compl. ¶ 8 (“Each of the [five] WJB entities [were] a

Delaware Limited Liability Company.”). It would be judicially uneconomic for the Court

to consider the Trustee’s breach of fiduciary duty claims without considering the

Operating Agreement. Where the LLC Operating Agreement explicitly limits or bars the

defendants’ liability for certain breaches, but the document was not attached to the

complaint, the Court would be required to deny the motion to dismiss. The parties then

would engage in discovery and the Court would consider the same issue on a motion for

summary judgment with discovery yielding no new necessary facts. In this case the

Trustee is on notice of the Operating Agreement. The Trustee not only cites to the

Operating Agreement but specifically alleges that the Defendants breached their

fiduciary duties by being grossly negligent and/or committing willful misconduct.

Compl. ¶ 113. The Operating Agreement’s exculpation provisions shield the Defendants

from any liability unless their actions rose to gross negligence or willful misconduct. See

Fourth Amended and Restated Operating Agreement of W.J. Bradly Company Merchant

Partners 2003-SEED, LLC, § 7.2(e), (k). At this juncture, the Court can consider the

exculpation provisions.

       The Trustee has sufficiently pled around the business judgment rule. However,

even if the exculpation provisions apply, this case is distinguishable from Conex Holdings.

                                            19
             Case 18-50385-KG       Doc 59    Filed 01/31/19    Page 22 of 46



Taking all of the allegations in the Complaint as true, the Trustee has alleged sufficient

facts to support a claim for the breach of fiduciary duties because the Operating

Agreement does not permit the exact breaches of which the Trustee complains. The

Defendants are only protected from any liability other than gross negligence or willful

misconduct. The Complaint sufficiently alleges that the Defendants’ actions may have

constituted liability outside the scope of the exculpatory provisions. Further discovery is

warranted.

                               E.     Statute of Limitations

       The Trustee alleges a breach of fiduciary duty claim against Defendants Levins

and Kirdar for their approval and acceptance of the Levins and Kirdar Bonuses of $86,250

each. See Compl. ¶¶ 85-89; 115. In their joint Motion to Dismiss, Defendants Levins and

Kirdar state “. . . they are not seeking dismissal of those claims at this juncture.” Opening

Br. in Supp. of Defs.’ Gerard Levins and Audrey Kirdar’s Mot. to Dismiss, 2 n.2 (D.I. 23).

       The Trustee alleges a breach of fiduciary duty claim against Defendant Cambi for

his receipt of the Board Fees. Defendant Cambi seeks the dismissal of this claim. “[I]n the

second quarter of 2013, the annual board fees again increased for Demoulas and Cambi,

this time from $250,000 to an outrageous $750,000.” Compl. ¶ 81. Defendant Cambi’s

annual Board Fees of $750,000 was, according to the Trustee, “made with little or no

discussion or deliberation by the Board.” Compl. ¶ 84. Based upon the Complaint, the

Debtors also received nothing in exchange, and the increase was unreasonable in light of

the Debtors’ financial condition. Compl. ¶ 84.



                                             20
             Case 18-50385-KG       Doc 59    Filed 01/31/19   Page 23 of 46



       In his Motion, Defendant Cambi argues that the approval of the Board Fees

occurred more than three years prepetition. Opening Br. of Joseph A. Cambi in Supp. of

Mot. to Dismiss Compl., 12-13 (D.I. 23). The Trustee counters with two arguments. First,

the Complaint alleges that the increase in Board Fees did not take place more than three

years prepetition. Pl.’s Omnibus Mem. of Law in Opp’n to Defs.’ Mots. to Dismiss 21 (D.I.

37) (original emphasis). Second, the Complaint “alleges that the acceptance of each

excessive fee payment constituted a breach. Id. ¶ 81.” Id. The Trustee’s second argument

is that the breach of fiduciary duty occurred when Defendant Cambi was paid, not when

his “excessive” Board Fees were approved.

       Under Delaware law, a breach of fiduciary claim is subject to a three-year statute

of limitations. Eugenis VI Venture Holdings, Ltd. v. Maplewood Holdings LLC (In re AMC

Investors, LLC), 524 B.R. 62, 80-81 (Bankr. D. Del. 2015) (citing 10 Del. C. § 8106). The

limitations period begins from the date of the alleged harm. Id. (citing Bren v. Capital

Realty Grp. Senior Housing, Inc., 2004 WL 370214, at *5 (Del. Ch. Feb. 27, 2004)). Alleged

harm means “the moment [] the wrongful act [accrues]—not when the harmful effects of

the act are felt—even if the plaintiff is unaware of the wrong.” Carr v. New Enter. Assocs.,

Inc., 2018 WL 1472336, at *8 (Del Ch. Mar. 26, 2018) (citing In re Coca-Cola Enters., Inc.,

2007 WL 3122370, at *5 (Del. Ch. Oct. 17, 2007)). The Court finds that the statute of

limitations for the Trustee’s breach of fiduciary duty claim against Defendant Cambi for

his Board Fees began sometime in the second quarter of 2013 (when the Board Fees were

approved), not when the harmful effects were realized (when Defendant Cambi accepted

each payment).

                                             21
             Case 18-50385-KG           Doc 59    Filed 01/31/19   Page 24 of 46



       Delaware law also provides three bases for tolling the statute of limitations: “(1)

inherently knowable injuries, (2) fraudulent concealment, and (3) equitable tolling

following a breach of fiduciary duties.” Id. (citing Vichi v. Koninklijke Philips Electronics

N.V., 2009 WL 4345724, at *17 (Del Ch. Dec. 1, 2009). The Trustee does not make any

specific arguments on tolling the statute of limitations and so on the Motions the Court

will not (and perhaps cannot) delve further.

       However, when there is a question of the timeliness of a claim involving a debtor

based on applicable nonbankruptcy law, section 108 of the Bankruptcy Code comes into

play. Seitz v. Fretz (In re Covenant Partners, L.P.), 2017 WL 838637, at *5 (Bankr. E.D. Pa.

Mar. 2, 2017). Section 108(a) states:

       (a) If applicable nonbankruptcy law, an order entered in a nonbankruptcy
       proceeding, or an agreement fixes a period within which the debtor may
       commence an action, and such period has not expired before the date of the filing
       of the petition, the trustee may commence such action only before the later of—
              (1) the end of such period, including any suspension of such period
              occurring on or after the commencement of the case; or
              (2) two years after the order for relief.

11 U.S.C. § 108 (emphasis added).

       The Trustee alleges that Defendant Cambi’s Board Fees were approved sometime

in the second quarter of 2013. The Petition Date was April 28, 2016. Given that the second

quarter could mean April, May or June 2013, the statute of limitations for the trustee’s

breach of fiduciary claim may not have expired when the Debtor filed bankruptcy.

Assuming that the statute of limitations did not run prepetition, section 108(a)(2) allows

the Trustee to bring the breach of fiduciary claim within two years of the bankruptcy



                                                 22
             Case 18-50385-KG        Doc 59    Filed 01/31/19    Page 25 of 46



filing. The Trustee did so as the Complaint was filed on April 16, 2018. Whether the claim

was extant as of the Petition Date requires discovery and is not susceptible to the Motions.

       Thus, the Court will deny Defendants Bradley, Cambi, Levins, Kirdar, Baruch, and

Michalski the dismissal of the First Claim.


Second Claim – Avoidance of Transfers Under 11 U.S.C. § 548(a)(1)(A)

       The Trustee alleges an actual fraudulent transfer claim against Defendants Cambi,

Demoulas, Levins, Kirdar, Picknelly, Springfield, ASD, the ASD Continuation Trust and

the ASD 2012 Trust. Defendants Cambi and Springfield seek the dismissal of this claim.

The Trustee seeks to avoid: (1) Cambi’s receipt of the Board Fees totaling $1,207,500; (2)

the Springfield Coupon Payments totaling $1,463,472.22; and (3) the Springfield Loan

Payments totaling $5,268,575.35. The Trustee argues that these transfers were made with

the actual intent to hinder, delay and/or defraud the Debtors’ creditors.

       To avoid a transfer under section 548(a)(1)(A) of the Bankruptcy Code, the plaintiff

must show that the transfer was made within two years of the petition date and the

transaction was made with the intent to hinder, delay, or defraud. 11 U.S.C. §

548(a)(1)(A); In re Fedders N. Am., Inc., 405 B.R. at 545. Courts often rely on circumstantial

evidence to infer fraudulent intent because direct evidence is typically unavailable. In re

Fedders N. Am., Inc., 405 B.R. at 545. To do so, courts refer to the “badges of fraud,” which

include the: (i) relationship between the debtor and the transferee; (ii) consideration for

the conveyance; (iii) insolvency of the debtors; (iv) amount of the estate transferred; (v)

reservation of control of the assets transferred; and (vi) concealment of the transfer. Id.


                                              23
             Case 18-50385-KG         Doc 59    Filed 01/31/19   Page 26 of 46



One badge is not conclusive of either liability or exculpation. Id. The Supreme Court is

clear that “a formulaic recitation of the elements of a cause of action will not do.”

Twombly, 550 U.S. at 555; see also Iqbal, 556 U.S. at 678.

       The Trustee failed sufficiently to plead actual fraud because he merely parrots the

language of section 548(a)(1)(A) without providing any specific factual allegations. At

most, the Trustee claims that Cambi’s receipt of the Board Fees is excessive. See Compl.

¶¶ 79-84. Accepting the conclusion as true, it is insufficient for the Court to reasonably

infer actual fraud. The same insufficient pleading applies to the Springfield Coupon and

Loan Payments. The Trustee provides no facts that these transfers were made with the

requisite actual fraudulent intent.

       The Court will grant Defendants Cambi and Springfield the dismissal of the

Second Claim.


Third Claim – Avoidance of Transfers Under 11 U.S.C. § 548(a)(1)(B)

       The Trustee alleges a constructive fraudulent transfer claim against Defendants

Cambi, Demoulas, Levins, Kirdar, Picknelly, Springfield, ASD, the ASD Continuation

Trust and the ASD 2012 Trust. Defendants Cambi and Springfield seek the dismissal of

this claim. The Trustee seeks to avoid: (1) Cambi’s receipt of the Board Fees totaling

$1,207,500; (2) the Springfield Coupon Payments totaling $1,463,472.22; and (3) the

Springfield Loan Payments totaling $5,268,575.35. The Trustee alleges these transfers

were made while the Debtors were insolvent, or they caused the Debtors to become

insolvent and the Debtors received less than reasonably equivalent value.


                                               24
               Case 18-50385-KG      Doc 59    Filed 01/31/19     Page 27 of 46



       To avoid a transfer under section 548(a)(1)(B) of the Bankruptcy Code, the plaintiff

must show that the transfer was made within two years prepetition; the debtor “received

less than a reasonably equivalent value in exchange for such transfer;” and the debtor:

       (I)     was insolvent on the date that such transfer was made . . . or became
               insolvent as a result of such transfer . . .;
       (II)    was engaged in business or a transaction . . . for which any property
               remaining with the debtor was an unreasonably small capital; [or]
       (III)   intended to incur, or believed that the debtor would incur, debts that would
               be beyond the debtor’s ability to pay as such debt matured.

11 U.S.C. § 548(a)(1)(B). With respect to Cambi’s Board Fees, the Trustee alleges that

“Cambi was paid $187,500 quarterly fees in June 2014, August 2014, October 2014,

January 2015, April 2015 and October 2015, for a total of $1,312,500.” 8 Compl. ¶ 81. The

Redemption Transaction did not close until December 9, 2015 and the Complaint does

not make any allegations of insolvency until late December 2015 or early January 2016.

The Court finds that the Trustee failed to show how any payment of Cambi’s Board Fees

were made while the Debtors were insolvent or that the Board Fees caused the Debtors

to become insolvent. The Court need not examine the other elements because insolvency

is a conjunctive, not disjunctive element.

       The Court will grant Defendant Cambi the dismissal of the Third Claim against

him. The Court will address Cambi’s Board Fees again, infra.




       8 While the Trustee does allege that Defendant Cambi was paid a total amount of
$1,312,500 in Board Fees, the Trustee is seeking to avoid $1,207,500 as excessive. The Trustee
acknowledges that had the Board Fees not been exorbitantly augmented, Defendant Cambi’s
Board Fees would have totaled $105,000 in the two years preceding the Petition Date. See Compl.
¶¶ 81, 84.
                                              25
             Case 18-50385-KG       Doc 59    Filed 01/31/19   Page 28 of 46



       With respect to the Springfield Coupon Payments, the Trustee alleges that during

the two years preceding the Petition Date, Springfield “received monthly cash dividends

from WJB of $71,875[, which] . . . totaled $1,463,472.22.” Compl. ¶ 90. As stated above, the

Trustee provides insufficient facts showing insolvency prior to late December 2015 or

early January 2016. Exhibit D of the Complaint details these transfers. However, the Court

finds that two of the Springfield Coupon Payments were disbursed after the Redemption

Transaction’s closing. First, on January 15, 2016, the Debtors paid Springfield $25,972.22.

Second, on February 18, 2016, the Debtors paid Springfield $71,875.00. Given that the

Trustee alleges that the Redemption Transaction resulted in cashflow insolvency in early

January 2016, the Complaint’s allegations that these two Springfield Coupon Payments

totaling $97,847.22 were made when the Debtors were insolvent is adequate. The dates

alleged allow the Court reasonably to infer that the Debtors made these payments within

two years of the Petition Date. The Debtors may not have received reasonably equivalent

value because the Trustee alleges that nothing was received in return.

       The Court will grant in part Defendant Springfield the dismissal of the Third

Claim for the Springfield Coupon Payments leading up to and including the November

13, 2015 transfer, but, will deny in part the dismissal of the Springfield Coupon Payments

transferred on January 15, 2016 ($25,972.22) and February 18, 2016 ($71,875.00). The

Court will again discuss the Springfield Coupon Payments, infra.

       With respect to the Springfield Loan Payments, the Trustee alleges that during the

year preceding the Petition Date, Springfield received principal and interest payments

totaling $5,268,575.35. The Court adopts the same insolvency analysis as above. The Court

                                             26
             Case 18-50385-KG        Doc 59    Filed 01/31/19     Page 29 of 46



finds that two Springfield Loan Payments survive dismissal. On January 15, 2016, the

Debtors made one interest payment of $11,150.68. On February 1, 2016, the Debtors

transferred $250,000 to Springfield.

       The Court will grant in part Defendant Springfield the dismissal of the Third

Claim for the Springfield Loan Payments leading up to and including the November 13,

2015 transfer, but will deny in part dismissal of the Springfield Loan Payments

transferred on January 15, 2016 ($11,150.68) and February 1, 2016 ($250,000).


Fourth Claim – Avoidance of Transfers Under 11 U.S.C. § 547(b)

       The Trustee alleges a preferential transfer claim against Defendants Cambi and

Springfield, who seek its dismissal. The Trustee seeks to avoid the Springfield Loan

Payments because they were made to and/or for the benefit of insiders, Defendants

Cambi and Springfield, within one year of the petition date on account of an antecedent

debt, while the Debtors were insolvent and the payment amounted to a sum more than

either defendant would realize if the Debtors filed for relief under Chapter 7 of the

Bankruptcy Code.

       To avoid a transfer under section 547(b) of the Bankruptcy Code, the plaintiff must

show that the transfer: (1) was made to or for the benefit of a creditor; (2) for or on account

of an antecedent debt; (3) made while the debtor was insolvent; (4) made on or within 90

days of the petition date or one year if the creditor was an insider; and (5) enables such

creditor to receive more than he would have if the case was a Chapter 7 liquidation. 11

U.S.C. § 547(b).


                                              27
             Case 18-50385-KG        Doc 59    Filed 01/31/19     Page 30 of 46



       Section 547(f) states that a debtor is “presumed to have been insolvent on and

during the 90 days” prior to the petition date, which is January 29, 2016. As noted above,

the Court finds that the facts allow a reasonable inference of insolvency beginning

January 2016. The Trustee failed to plead insolvency prior to that period. For the

Springfield Loan Payments, only two payments occurred after January 2016 and only one

fell within the 90-day presumption period. First, on January 15, 2016, the Debtors made

one interest payment of $11,150.68 to Springfield. Second, on February 1, 2016, the

Debtors transferred $250,000 to Springfield.

       Alleged preferential transfers must be identified with particularity to ensure that

the defendant receives sufficient notice of what transfer is sought to be avoided. Gellert v.

The Lenick Co. (In re Crucible Materials Corp.), 2011 WL 2669113, at *3 (Bankr. D. Del. Jul. 6,

2011). In Crucible, the court found that the complaint was deficient because the “trustee

has not sufficiently identified the transferor of the alleged preferential payments [as] . . .

there is more than one debtor . . . .” and the complaint failed to provide details of an

antecedent debt. Id. at *4. Here, the Trustee merely alleges that “[t]he Springfield Loan

Payments were transfers of property, or of an interest in property, of WJB to and/or for

the benefit of Cambi and Springfield.” Compl. ¶ 130. The Trustee alleges that there are

five WJB Debtor entities. Compl. ¶ 1. While the Trustee does allege that the Debtor WJB

SEED executed the relevant promissory notes for the loans at issue here, the Trustee

broadly asserts that “WJB” made the preferential transfers. Going back to the Complaint,

the Trustee denotes that “WJB” is intended to refer to the “WJB entities” or the “Debtors”

collectively. Compl. ¶ 1. The Trustee’s allegations of preferential transfers lack

                                              28
             Case 18-50385-KG       Doc 59    Filed 01/31/19    Page 31 of 46



particularity in contrast to the Trustee’s allegations regarding the Redemption

Transaction which was consummated in five separate transfers. Compl. ¶ 56. In the

Complaint (at paragraph 56), the Trustee provides a chart identifying the transferor with

particularity. The Trustee was required to make the same particular identification of a

Debtor-transferor. Unlike in Crucible, the Defendants only dispute the fact that the

Trustee did not identify which of the five Debtor entities paid the Springfield Loan

Payments. However, the Court finds that the Complaint is deficient.

       The Court will grant Defendants Cambi and Springfield the dismissal of the

Fourth Claim.


Fifth Claim – Avoidance of Transfers Under 6 Del. C. §§ 1304 & 1305, 11 U.S.C. § 544

       The Trustee alleges a claim for fraudulent transfers under state law against

Defendants Bradley, Cambi, Demoulas, Levins, Kirdar, Picknelly, Springfield, ASD, the

ASD Continuation Trust and the ASD 2012 Trust. Defendants Bradley, Cambi and

Springfield seek the dismissal of this claim. The Trustee seeks to avoid: (1) Bradley’s April

2013 Member Distributions totaling $45,183.38; (2) Cambi’s receipt of the Board Fees

totaling $1,207,500; (3) the Springfield Coupon Payments totaling $1,463,472.22; (4) the

Springfield Loan Payments totaling $5,268,575.35; and (5) Springfield’s April 2013

Member Distributions totaling $459,056.86.

       Claims under sections 1304 and 1305 of the Delaware Code are applicable to this

adversary proceeding pursuant to Section 544(b)(1) of the Bankruptcy Code. Section

544(b)(1) allows the Trustee to “avoid any transfer of interest of the debtor in property or


                                             29
             Case 18-50385-KG        Doc 59     Filed 01/31/19    Page 32 of 46



any obligation incurred by the debtor that is voidable under applicable law.” Section 1304

of the Delaware Code provides in relevant part that:

       (a) A transfer made or obligation incurred by a debtor is fraudulent as to a
       creditor, whether the creditor’s claim arose before or after the transfer was
       made or the obligation was incurred, if the debtor made the transfer or
       incurred the obligation:

              (1) With actual intent to hinder, delay or defraud any creditor of the
              debtor; or
              (2) Without receiving a reasonably equivalent value in exchange for
              the transfer or obligation, and the debtor:
                     a. Was engaged or was about to engage in a business or a
                     transaction for which the remaining assets of the debtor were
                     unreasonably small in relation to the business or transaction;
                     or
                     b. Intended to incur, or believed or reasonably should have
                     believed that the debtor would incur, debts beyond the
                     debtor's ability to pay as they became due.

6 Del. § C. 1304; Section 1305 of the Delaware Code provides in relevant part that:

       (a) A transfer made or obligation incurred by a debtor is fraudulent as to a
       creditor whose claim arose before the transfer was made or the obligation
       was incurred if the debtor made the transfer or incurred the obligation
       without receiving a reasonably equivalent value in exchange for the
       transfer or obligation and the debtor was insolvent at that time or the debtor
       became insolvent as a result of the transfer or obligation.

6 Del. C. § 1305. Most importantly, the claw-back period for sections 1304(a)(1), (a)(2) and

1305(a) is “within 4 years after the transfer was made or the obligation was incurred . . . .” 6

Del. C. §§ 1309(1), (2). “It is undisputed that the Delaware . . . Fraudulent Transfer Acts

track section 548 of the Bankruptcy Code (or vice versa).” Autobacs Strauss, Inc. v. Autobacs

Seven Co., Ltd. (In re Autobacs Strauss, Inc.), 473 B.R. 525, 567 (Bankr. D. Del. 2012).

       With respect to Cambi’s Board Fees, the Springfield Coupon Payments, and the

Springfield Loan Payments, the Court adopts its analysis and conclusion from the Second

                                              30
              Case 18-50385-KG       Doc 59    Filed 01/31/19    Page 33 of 46



and Third Claims. Thus, the Court will grant Defendants Cambi and Springfield the

dismissal of the Fifth Claim as to these transfers.

       With respect to Bradley’s and Springfield’s April 2013 Member Distributions, the

Complaint indicated it was paid three years prepetition. The Trustee does not have a

viable claim under Delaware Code section 1304. The Trustee does not allege any facts

showing: (i) actual fraud; (ii) the Debtors did not receive reasonably equivalent value; (iii)

that the distributions were made when the Debtors were engaged or were about to

engage in a business or transaction with unreasonably small assets; or (iv) the Debtors

intended to incur or believed or reasonably should have believed that they would incur

debts beyond their ability to pay as they became due. In the Complaint the Trustee alleges

that “[g]iven the financial condition of WJB at that time, these dividends were

unreasonable and inappropriate.” Compl. ¶ 100. Without more, this one sentence

allegation is insufficient.

       The Court also finds that the Trustee does not have a viable claim under Delaware

Code section 1305 because the Trustee failed sufficiently to plead that the distributions

were made when the Debtors were insolvent or caused Debtors to become insolvent. In

the Complaint (at paragraph 143), Trustee merely refers to “the financial condition of WJB

at the time of the [t]ransfers” without expounding; there are no factual allegations of

insolvency beyond a mere recitation of the elements.

       The Court will grant Defendants Bradley and Springfield the dismissal of the Fifth

Claim as to the April 2013 Member Distributions.



                                              31
             Case 18-50385-KG       Doc 59    Filed 01/31/19      Page 34 of 46



Sixth Claim – Recovery of Transfers Under 11 U.S.C. § 550

       The Trustee alleges a claim for the recovery of avoided transfers against

Defendants Bradley, Cambi, Demoulas, Levins, Kirdar, Picknelly, Springfield, ASD, the

ASD Continuation Trust and the ASD 2012 Trust. Defendants Bradley, Cambi and

Springfield seek the dismissal of this claim. The Trustee seeks to recover the transfers he

is attempting to avoid under the Second, Third, Fourth, and Fifth Claims. The Court can

only grant the Trustee relief under section 550 to the extent the transfers are avoidable

under sections 544, 547, or 548 of the Bankruptcy Code. Moreover, to the extent that the

Court will deny the Defendants the dismissal of any of the claims in whole or in part, the

Trustee is only entitled to “recover, for the benefit of the estate, the property transferred

. . . from— (1) the initial transferee of such transfer or the entity for whose benefit such

transfer was made; or (2) any immediate or mediate transferee of such initial transferee.”

11 U.S.C. § 550(a).

       The Court is granting Defendants Cambi and Springfield the dismissal of the

Second Claim. The Court therefore will grant Defendants Cambi and Springfield the

dismissal of the Sixth Claim as it relates to the Second Claim.

       The Court is granting Defendant Cambi the dismissal of the Third Claim. The

Court therefore will grant Defendant Cambi the dismissal of the Sixth Claim as it relates

to the Third Claim.

       The Court is granting in part and denying in part the dismissal of the Springfield

Coupon and Loan Payments. The Court therefore will grant in part and deny in part for

Defendant Springfield the dismissal of the Sixth Claim as it relates to the Third Claim.

                                             32
             Case 18-50385-KG       Doc 59     Filed 01/31/19     Page 35 of 46



Pursuant to the plain statutory language of section 550(a) above, the Court finds that

Defendant Springfield was an “initial transferee” of the Springfield Coupon and Loan

Payments. The Trustee may recover the avoided amounts from Defendant Springfield.

       The Court is granting Defendants Cambi and Springfield the dismissal of the

Fourth Claim. The Court therefore will grant Defendants Cambi and Springfield the

dismissal of the Sixth Claim as it relates to the Fourth Claim.

       The Court is granting Defendants Bradley, Cambi, and Springfield the dismissal

of the Fifth Claim. The Court therefore will grant Defendants Bradley, Cambi and

Springfield the dismissal of the Sixth Claim as it relates to the Fifth Claim.


Seventh Claim – Aiding and Abetting Breach of Fiduciary Duty

       The Trustee alleges an aiding and abetting breaches of fiduciary duties claim

against Defendants Bradley, Cambi, Demoulas, Levins, Kirdar, Baruch and Michalski.

They all seek the dismissal of this claim except Defendant Demoulas. The Trustee alleges

that “[t]o the extent that any Defendant might be found not to have a fiduciary duty to

the Debtors at the time of the transactions complained of herein, each such Defendant is

nevertheless liable for having aided and abetted the breach of fiduciary duties by one or

more of the other Defendants possessing such duties at the relevant times.” Compl. ¶ 151.

       To prevail on a claim for aiding and abetting breach of fiduciary duty, a plaintiff

must establish: “(1) the existence of a fiduciary relationship; (2) proof that the fiduciary

breached its duty; (3) proof that a defendant, who is not a fiduciary, knowingly

participated in a breach; and (4) a showing that damages to the plaintiff resulted from the


                                             33
             Case 18-50385-KG       Doc 59    Filed 01/31/19     Page 36 of 46



concerted action of the fiduciary and nonfiduciary.” In re Fedders N. Am., Inc., 405 B.R. at

544 (citing Cargill, Inc., 959 A.2d at 1125). “‘Knowing participation’ requires a showing

that the defendant both (1) participated in the breach and (2) knew at the time that the

conduct assisted constituted a breach of fiduciary duty.” Miller v. Am. Capital, Ltd. (In re

NewStarcom Holdings, Inc.), 547 B.R. 106, 119 (Bankr. D. Del. 2016) (quoting Malpiede v.

Townson, 780 A.2d 1075, 1096 (Del. 2001)).

       The Complaint alleges that each of the Defendants is a fiduciary to the Debtors.

This is problematic in light of the third element above. The Trustee alternatively argues

that if any of the Defendants are non-fiduciaries, the Defendants knew about the

Redemption Transaction negotiations and approved its closing. Specifically, the Trustee

alleges that during the negotiations of the Redemption Transaction, the Defendants

“were aware that the $25 million sale price would leave WJB with very little, if any, cash

to operate.” Compl. ¶ 48. Moreover, the Trustee alleges that the Defendants received “the

Board presentation by HL valuing ASD’s shares at approximately $17 million . . .” for

which they paid $25 million. Compl. ¶50. It is important to note that in the same

paragraph, the Trustee refers to the “Manager Defendants” as “Board members.” Compl.

¶ 50. This would clearly be fatal to the Trustee’s claim here.

       Nevertheless, at the motion to dismiss stage, “determination of the precise

boundaries of each D & O Defendant’s . . . fiduciary duties is premature. . . [as] the

directors may prove to be shielded by their exculpatory clauses, but . . . could be held

liable for aiding and abetting a fiduciary duty by any D & O Defendant.” Giuliano v.



                                             34
               Case 18-50385-KG         Doc 59     Filed 01/31/19     Page 37 of 46



Schnabel (In re DSI Renal Holdings, LLC), 574 B.R. 446, 474-75 (Bankr. D. Del. 2017).

Moreover:

       Although the elements of a claim for aiding and abetting a breach of
       fiduciary duty count are couched in terms of the primary violator being a
       fiduciary and the aider and abettor a non-fiduciary, there is no case law that
       precludes such a claim against a fiduciary. While a corporate director owes
       the corporation fiduciary duties, in some instances those duties may be
       limited (by corporate charter or statute). Thus, the Court may find that a
       director had no fiduciary duty but aided and abetted a party that did.
       (Emphasis added.)

Id. at 474 n.87 (citing Miller v. McCown De Leeuw & Co., Inc. (In re The Brown Schools), 368

B.R. 394, 402-03 (Bankr. D. Del. 2007)). In connection with the First Claim, the Court found

that the Defendants may have breached their fiduciary duties to the Debtors but that

further discovery is warranted. It is possible that upon further discovery, it may be

proved that one or more of the Defendants did not have any fiduciary duties or may be

shielded by the Operating Agreement’s exculpatory provisions. In such a case, the aiding

and abetting claim may be viable. The Court acknowledges that the Trustee does allege

that the Defendants’ actions exceeded the scope of the protected liability under the

exculpation provision. However, the Trustee sufficiently pleads this claim in the

alternative 9 and the Court finds that further discovery on the issue is warranted. The

Trustee sufficiently alleges aiding and abetting breaches of the fiduciary duties in the

alternative.



       9Federal Rule of Civil Procedure 8, made applicable to this proceeding by Federal Rule of
Bankruptcy Procedure 7015, allows for a plaintiff to plead in the alternative. See also Official Comm.
of Unsecured Creditors of Tousa, Inc. v. Citicorp N. Am., Inc., (In re Tousa Inc.), 408 B.R. 913, 920
(Bankr. E.D. Fla. 2009) (“Pleading in the alternative is a perfectly acceptable practice under the
Federal Rules of Civil Procedure up to and including the motion to dismiss stage.”).
                                                 35
              Case 18-50385-KG         Doc 59    Filed 01/31/19     Page 38 of 46



       The Court will deny Defendants Bradley, Cambi, Levins, Kirdar, Baruch and

Michalski the dismissal of the Seventh Claim.


Eighth Claim – Corporate Waste

       The Trustee brings a corporate waste claim against Defendants Bradley, Cambi,

Demoulas, Levins, Kirdar, Baruch and Michalski. All except Defendant Demoulas seek

dismissal of this claim. The Trustee alleges that the Redemption Transaction “had no

business purpose and was so commercially unreasonable that no business person of

ordinary sound judgment could believe that Debtors received adequate consideration in

exchange for the $25 million redemption price paid to ASD.” Compl. ¶ 155. The Trustee

alleges that the Board Fees and the Levin & Kirdar Bonuses are also waste because they

“served no rational purpose and were clearly commercially unreasonable” as the Debtors

received no benefit. Compl. ¶ 156.

       A corporate waste claim is similar to a breach of fiduciary duty claim as the former

“implicates a matter peculiar to corporations—activities concerning relationships inter se

of the corporation, its directors, officers and shareholders.” In re Fedders N. Am., Inc., 405

B.R. at 549 (citing In re First Interstate Bancorp Consol. S’holder Litig., 729 A.2d 851, 862-63

(Del. Ch. 1998)). However, a corporate waste claim embodies an “extreme test, very rarely

satisfied by [a] . . . plaintiff.” In re USDigitial, Inc., 443 B.R. at 47 (citing Weiss v. Swanson,

948 A.2d 433, 452 (Del. Ch. Mar. 7, 2008) (quoting Zupnick v. Goizueta, 698 A.2d 384, 387

(Del. Ch. Jan.21, 1997)). Corporate waste exists where the consideration received for a

transfer of corporate assets is so deficient that no reasonable person could conclude the


                                                36
             Case 18-50385-KG        Doc 59    Filed 01/31/19     Page 39 of 46



transfer serves a corporate purpose. Id. (citing Weiss, 948 A.2d at 450 (citing Brehm v.

Eisner, 746 A.2d 244, 263 (Del. 2000)).

       To survive a motion to dismiss on a corporate waste claim, Delaware law requires

“pleading of facts that show that the economics of the transaction were so flawed that no

disinterested person of right mind and ordinary business judgment could think the

transaction beneficial to the corporation.” In re Fedders N. Am., Inc., 405 B.R. at 549 (citing

Harbor Fin. Partners v. Huizenga, 751 A.2d 879, 893 (Del. Ch. 1999)). If “‘any reasonable

person could conclude that the deal made sense, then the judicial inquiry ends.’” Id.

(quoting Steiner v. Meyerson, 1995 WL 441999, at *1 (Del. Ch. Jul. 19, 1995)).

       The Trustee alleges that Houlihan Lokey’s March 2015 valuation of the Debtors

was $26.6 million and so ASD’s 65% interest which the Defendants sought to buy out was

only worth about $17 million. Compl. ¶ 41. On September 3, 2015, Defendant Bradley

emailed the Debtors’ attorneys writing inter alia “[i]n my opinion, and it’s just my

opinion, I don’t believe that the ASD stock is worth more than $17.55 million. . . . There

is no way that this board, based on the information they received in March [2015],

should approve the Company signing up for liability on a transaction that is probably

$7.5M overpriced . . . .” Compl. ¶ 42 (emphasis added). The Court’s emphasis gives color

to the Trustee’s allegations that the entire Board was aware of the ongoing Redemption

Transaction negotiations. See Compl. ¶ 50. The Trustee further alleges that on September

6, 2015, Defendant Bradley sent an email to Defendant Cambi and his attorneys writing,

inter alia, that “[i]n no case could the company’s balance sheet support a financing for

$25M. . . . [I]n no way should [the company] ever approve a transaction that is almost

                                              37
                Case 18-50385-KG      Doc 59    Filed 01/31/19   Page 40 of 46



over 40% higher than market and well beyond the capability of it’s [sic] own balance

sheet. If Springfield felt it could come over the top with it’s [sic] own contribution beyond

what the company could be levered [sic] for – that is certainly it’s [sic] right to agree to

that price . . . .” Compl. ¶ 46. Moreover, the Trustee alleges that the Defendants were

aware that a $25 million sale price would leave the Debtors with “very little, if any, cash

to operate.” Compl. ¶ 48.

       In the Motions, the Defendants argue that the Debtors only paid $16 million of the

$25 million purchase price, while Springfield provided the $9 million balance. See

Opening Br. in Supp. of Mot. to Dismiss, 10 7-8 (D.I. No. 27); Opening Br. of Joseph A.

Cambi in Supp. of Mot. to Dismiss Compl., 4 (D.I. No. 23); Opening Br. of Springfield

Capital, LLC in Supp. of Mot. to Dismiss Compl., 3-4 (D.I. No. 25). If this is true, then the

Defendants’ authorization of the Redemption Transaction did not constitute corporate

waste. They paid $16 million for ASD’s 65% interest worth about $17 million. However,

the Trustee makes a sound point in his opposition: “[e]ven accepting Defendants’

contention that Springfield made a $9 million contribution in return for capital in the

company, those funds still constitute property of the Debtors. As alleged in the

Complaint, the Debtors paid $25 million, transferred directly from Debtor WJB SEED to

Demoulas or entities he controlled.” See Pl.’s Omnibus Mem. of Law in Opp’n to Defs.’

Mots. to Dismiss 4 (D.I. No. 37) (original emphasis). Accepting the Complaint’s well-

pleaded facts as true (and Defendants saying otherwise does not make it so), the Court




       10   This Motion was brought by Defendants Bradley, Baruch and Michalski.
                                               38
             Case 18-50385-KG       Doc 59    Filed 01/31/19   Page 41 of 46



finds that it is possible that the economics of the Redemption Transaction were so flawed

that no disinterested person of right mind and ordinary business judgment could think

the transaction was beneficial to the Debtors.

       First, the Trustee alleges that Defendant Cambi is the Chairman of the Debtors’

Board and President and Manager of Defendant Springfield. Compl. ¶¶ 10, 18. This

insider fact gives rise to a reasonable inference that the Redemption Transaction may

have been grossly amiss when considering the totality of the allegations. Second, the

Complaint adequately shows that the entire $25 million was transferred by WJB SEED

for ASD’s 65% interest. As it stands, the Trustee sufficiently pled facts showing corporate

waste given that a Debtor entity paid $25 million for an interest worth $17 million and

the Debtors became cashflow insolvent within a month of the transaction’s closing.

However, further discovery into the Redemption Transaction, and specifically further

inquiry into the source of the $25 million that the Debtor WJB SEED paid, is warranted.

       The Trustee sufficiently alleges facts showing that Defendant Cambi’s Board Fees

may constitute waste. In Delaware, the board has “authority and broad discretion to

make executive compensation decisions.” In re Citigroup Inc. S’holder Derivative Litig., 964

A.2d 106, 138 (Del. Ch. 2009). However, such discretion is not unfettered. When executive

compensation is disproportionately large, it can be unconscionable and constitute waste.

Id. (citing Brehm v. Eisner, 746 A.2d 244, 262 n. 56 (Del. 2000) (citations omitted)). Here,

the Trustee alleges that Defendant Cambi’s annual board fees increased from “$250,000

to $750,000.” Compl. ¶ 81. Defendant Cambi received $187,500 in quarterly fees in June

2014, August 2014, October 2014, January 2015, April 2015, July 2015 and October 2015

                                             39
             Case 18-50385-KG       Doc 59     Filed 01/31/19   Page 42 of 46



for a total of $1,312,500. Id. The Trustee’s allegations chronicle the Defendants’ desire for

a Redemption Transaction from as early as 2014. See Compl. ¶¶ 21-27. Given that

Defendant Cambi’s Board Fees were significantly augmented and paid during a time

when he began to engage in a transaction that may likewise constitute waste itself, his

disproportionally large compensation may constitute waste. Further inquiry is necessary.

The same analysis applies to Defendants Levins’ and Kirdar’s Bonuses. The Trustee

alleges that Defendants Levins and Kirdar were paid a one-time bonus of $86,250 on

October 1, 2015 in connection with their role (or lack thereof) in the Redemption

Transaction. As the Redemption Transaction may constitute waste, further inquiry into

these bonuses is merited.

       The Court will deny Defendants Bradley, Cambi, Levins, Kirdar, Baruch and

Michalski the dismissal of the Eighth Claim.


Ninth Claim – Unjust Enrichment

       The Trustee alleges an unjust enrichment claim against all Defendants. Defendants

Bradley, Cambi, Springfield, Levins, Kirdar, Baruch and Michalski seek the dismissal of

this claim. To establish an unjust enrichment claim, the plaintiff must show: “(1) an

enrichment, (2) an impoverishment, (3) a relation between the enrichment and

impoverishment, (4) the absence of justification, and (5) the absence of a remedy provided

by law.” Emerald Capital Advisors Corp. v. Bayerische Moteren Weke Aktiengesellschaft (In re

FAH Liquidating Corp.), 572 B.R. 117, 130 (Bankr. D. Del. 2017) (citing Nemec v. Shrader, 991

A.2d 1120, 1130 (Del. 2010)).


                                             40
             Case 18-50385-KG        Doc 59    Filed 01/31/19   Page 43 of 46



       First, the Trustee pleads sufficient facts showing an enrichment as the Defendants

benefited from regaining control of the Debtors through the Redemption Transaction.

Second, the Trustee alleges that the Debtors suffered an impoverishment as they became

cashflow insolvent a month after the Redemption Transaction closed and sought

liquidation less than five months later. Third, the Trustee alleges facts showing a relation

between the enrichment and impoverishment as the Defendants’ acquisition of ASD’s

65% interest in the Debtors led to the Debtors’ insolvency.

       Fourth, the Trustee sufficiently pleads facts showing an absence of justification for

the Redemption Transaction. See Compl. ¶¶ 21-25. The Defendants argue that it is

appropriate to repurchase shares of a shareholder who is making it impossible for the

company’s management to operate the company’s business. The cases Defendants point

to in support of their position do generally hold that “if the actions of the board were

motivated by a sincere belief that the buying out of the dissident stockholder was

necessary to maintain what the board believed to be proper business practices, the board

will not be held liable for such decision” even though, as here, “the decision was not the

wisest course.” Cheff v. Mathes, 199 A.2d 136 (Del. Ch. 1960). The burden of proof is,

however, on the Defendants to show that the repurchase of shares was primarily in the

interest of the corporation.   Id.   The allegations in the Complaint do not point to

Defendants acting in the interest of Debtors but, rather themselves. The Court finds that

the Complaint, on its face, does plead an absence of justification for the buyout. If the

Board has acted principally to perpetuate themselves in office, then using corporate funds



                                              41
              Case 18-50385-KG         Doc 59     Filed 01/31/19     Page 44 of 46



is improper. Bennett v. Propp, 187 A.2d 405 (Del. 1962). The Complaint alleges just that.

As such, the Trustee has satisfied the fourth element necessary to find unjust enrichment.

       Fifth, the Trustee alleges facts showing the absence of a remedy provided by law.

       The Court will grant Defendants Bradley, Cambi, Springfield, Levins, Kirdar,

Baruch and Michalski the dismissal of the Ninth Claim.


Leave to Amend

       Federal Rule of Civil Procedure 15(a), made applicable to this proceeding by

Federal Rule of Bankruptcy Procedure 7015, provides that “a party may amend its

pleading only with the opposing party’s written consent or the court’s leave. The Court

should freely give leave when justice so requires.” Fed. R. Civ. P. 15(a)(2). Granting such

leave is within the court’s discretion and courts liberally allow amendments. See, e.g.,

Valley Media, Inc. v. Borders, Inc. (In re Valley Media, Inc.), 288 B.R. 189, 192-93; In re Crucible

Materials Corp., 2011 WL 2669113, at *4-5. However, “denial of leave to amend is justified

if there is undue delay, bad faith, a dilatory motive, prejudice or futility.” In re Valley

Media, Inc., 288 B.R. at 193 (citing In re Burlington Coat Factory Sec. Litig., 114 F.3d at 1434).

       In a footnote in the Trustee’s Opposition to the Defendants’ Motions to Dismiss,

he seeks leave to amend in the event the Court dismisses any of his claims. See Pl.’s

Omnibus Mem. of Law in Opp’n to Defs.’ Mots. to Dismiss, 44 n.10 (D.I. No. 37). The

district court previously observed that where a plaintiff only requested leave to amend

in a footnote in a response in opposing a motion to dismiss, doing so was not the proper

method to seek leave to amend. Malivuk v. Ameripark, LLC, 694 Fed. Appx. 705, 710-11


                                                42
             Case 18-50385-KG       Doc 59    Filed 01/31/19    Page 45 of 46



(11th Cir. 2017) (citing Posner v. Essex Ins. Co., Ltd., 178 F.3d 1209, 1222 (11th Cir. 1999)

(“Where a request for leave to file an amended complaint simply is imbedded within an

opposition memorandum, the issue has not been raised properly.”)). Moreover, a

plaintiff’s request for leave to amend a complaint is improper without indicating the

particular grounds on which amendment is sought. Mackereth v. Kooma, Inc., 2015 WL

2337273, at *12 (E.D. Pa. May 14, 2015) (quoting U.S. ex rel Zizic v. Q2Administrators, LLC,

728 F.3d 228, 243 (3d Cir. 2013) (denying plaintiff’s footnote request for leave to amend

the response in opposition to defendants’ motion to dismiss). Furthermore, had the

Trustee attached a draft amended complaint to his response, the propriety of his

movement to amend would have been strengthened, though not dispositive. Id.

       Furthermore, the Trustee had the opportunity to amend his Complaint within 21

days when he received service of the Defendants’ Rule 12(b) Motions. Fed. R. Civ. P.

15(a)(1)(B). The Trustee was on notice of the possibly deficient Complaint but opted to

oppose the Motions instead of amend. The Court will deny the Trustee’s request for leave

to amend based on procedural infirmities. The Court is not making a finding of undue

delay, bad faith, a dilatory motive, prejudice or futility. Rather, the Court finds that a

request for leave to amend a complaint that is merely embedded in a footnote of an

omnibus opposition memorandum to motions to dismiss is improper.




                                             43
            Case 18-50385-KG       Doc 59    Filed 01/31/19   Page 46 of 46



                                    CONCLUSION

      For the foregoing reasons, the Court grants in part and denies in part the

Defendants’ Motions to Dismiss without prejudice. The Trustee is directed to prepare

and circulate a form of order which reflects the Court’s rulings and thereafter to submit

the proposed order to the Court.




Dated: January 31, 2019




                                            44
